Citation Nr: 1147072	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis (claimed as sinus problems).

2.  Entitlement to service connection for Chlamydia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active service from December 1995 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board finds that additional development is needed prior to further disposition of the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.   McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

With respect to the claim for sinusitis, the Veteran reports the onset of sinus problems during active service.  The service treatment records show that in a June 1998 audiometric case history, the Veteran indicated in the affirmative that he suffered from sinus problems.  Also, in a June 2000 dental medical history, the Veteran indicated that he was taking Advil/sinus.  The remainder of the service treatment records is negative for any complaints or treatment of sinus problems.  Post-service, a May 2007 private treatment record reflects a diagnosis of seasonal allergies.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing sinus symptoms during service, or symptoms of current sinus problems or related disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In light of the Veteran's contentions and the evidence presented, the Board concludes that a VA medical examination and opinion are needed.

With respect to the claim for Chlamydia, the service treatment records show that in February 2000, the Veteran was exposed to Chlamydia.  Post-service, private treatment reports show that in May 2007, the Veteran was treated for Chlamydia.  

On VA examination in April 2008, the Veteran was diagnosed with right testicular pain with previous inguinal hernia on the right side and Chlamydia trachomatis infection.  However, the examiner noted that there were no physical findings at the present time of a Chlamydia infection although there was treatment for an infection in 2007 and retreatment in 2008 as reported by the Veteran.  The Veteran reported the initial onset of Chlamydia during active service, but the examiner reported that such a record was not available in the claims folder.  In this respect, the Board notes that while the service treatment records do not show actual treatment for Chlamydia, the records do establish the Veteran's exposure in February 2000.  Moreover, the examiner did not provide a nexus statement, but rather provided an inconclusive statement as to whether the Veteran's right testicular pain was related to postsurgical scarring or Chlamydia trachomatis.  The examiner also indicated that a "definitive" response could not be provided.  However, a definitive link to service is not required; rather, the question is whether the current complaints are at least as likely as not related to service.  The term, "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim. 
     
In addition, the Board notes that at the April 2008 VA examination, the Veteran reported treatment for Chlamydia in February 2008 at the Clarendon County Health Department.  Records of this treatment are not of record and the RO/AMC should attempt to associate these records with the claims folder.  The Veteran should also be asked to identify any relevant ongoing medical treatment.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign a release form so that VA can request his medical records from the Clarendon County Health Department for his claimed treatment for Chlamydia in February 2008.  All requests and response, positive and negative, should be associated with the claims file.  If the request for records is not successful, notify the Veteran of that fact and provide him an opportunity to obtain the records and submit them. 
     
2.  Ask the Veteran to provide the names, addresses, and dates of treatment for all medical care providers, both VA and private, who have recently treated him for sinus problems and/or Chlamydia.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

3.  Schedule the Veteran for a VA sinus examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  After review of the claims file and examination of the Veteran, the examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that any current upper respiratory disability arose during service or is etiologically related to the Veteran's military service to include the Veteran's reports of experiencing sinus symptoms during active service.  The medical basis for all conclusions reached should be provided.

4.  Schedule the Veteran for a VA genitourinary examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  After review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current Chlamydia disability (or residuals thereof including testicular pain) arose during service or is etiologically related to the Veteran's military service to include the February 2000 service treatment report of exposure to Chlamydia .  The medical basis for all conclusions reached should be provided. 

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



